Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-12, 14, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “displaying, on the display, an image of a virtual space included in a field of view of a virtual camera, the virtual space including an object for invoking predetermined processing wherein the predetermined processing comprises transitioning to a scene related to the object”. And “detecting predetermined operation data corresponding to a predetermined operation input to the operation portion; based on identifying that the object is included in a field of view of the virtual camera when the predetermined operation data is detected, performing the predetermined processing; and based on identifying that the object is not included in the field of view of the virtual camera when the predetermined operation input to the operation portion is provided, not performing the predetermined processing” These imitations in the context of other 

The primary reason for allowance of Independent claim 10 also have similar limitation with slight variation i.e. “displaying, on the display, an image of a virtual space included in a field of view of a virtual camera, the virtual space including an object for invoking predetermined processing, wherein the object is a character object and the predetermined processing comprises processing relating to control of the character object”. And “detecting predetermined operation data corresponding to a predetermined operation input to the operation portion; based on identifying that the object is included in a field of view of the virtual camera when the predetermined operation data is detected, performing the predetermined processing; and based on identifying that the object is not included in the field of view of the virtual camera when the predetermined operation input to the operation portion is provided, not performing the predetermined processing” These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. 

Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426